Title: To Thomas Jefferson from Henry Charles Carey, 13 March 1824
From: Carey, Henry Charles,Lea, Isaac
To: Jefferson, Thomas

SirPhil. Mar. 13. 1824A small balance ($4 25/100)
has remained for  a considerable time to your credit on the Books of Mr Carey & son, & we
apprehend has escaped your attention.—It shall be paid in any way you
may desire.—We have had in
contemplation to print a new & handsome edition of your
 notes
on Virginia, presuming it will meet your approbation—In the long time that
has elapsed since its first publication, it is possible that you may have
desired to make some alteration in it, & now mention the subject, with the
view of affording you the opportunity so to do, if you desire itWe remain very respectfully your hd sertsH. C. Carey & I. Lea